Per Curiam.

The by-laws of the defendant were modified four years before the plaintiff’s illness, by providing the said benefits were confined to members residing within Eew York, Brooklyn or Astoria. Subsequent to this amendment, the plaintiff signed the new by-laws and expressly declared his submission to the same. It being conceded that the plaintiff was a resident of Jersey City *752at the time of the illness in question, he was not entitled to sick benefits. The judgment awarding them is absolutely without proof to sustain it and must be reversed.
Present: Beekman, P. J., Giegerioh and O’Gorman, JJ.
Judgment reversed and new trial ordered, with costs to appellant to abide event.